Citation Nr: 0904404	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  05-00 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esquire


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to January 
1970.  The appellant is the Veteran's widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 decision by the RO in St. Louis, 
Missouri, which denied the appellant's claim of service 
connection for the cause of the Veteran's death.

In September 2005, the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing was prepared and associated with 
the claims folder.  Following the hearing, the record was 
held open for a period of 60 days to allow for the submission 
of additional evidence.  The appellant executed a waiver of 
RO review of the evidence received in connection therewith, 
as well as that submitted at the hearing.

The Board notes that in a June 2006 decision, the Board 
denied service connection for the cause of the Veteran's 
death.  The appellant appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated in January 2008, the Court vacated the Board's 
June 2006 denial and remanded this matter to the Board for 
development consistent with the Court Order.  

In September 2008, the Board referred this case to an 
oncologist for a medical expert opinion as set forth in the 
attached VHA Directive 2006-019 dated April 3, 2006, and 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097 (2000) (codified 
as amended at 38 U.S.C.A. § 5103A (West 2002)); 38 U.S.C.A. § 
7109 (West 2002); and 38 C.F.R. § 20.901 (2007).  The opinion 
was rendered in November 2008.  A copy of the opinion was 
provided to the appellant and her attorney, with a 60 day 
response time afforded to appellant.  No response was 
received.  


FINDINGS OF FACT

1.  The Veteran's death in March 2003 was solely due to 
glioblastoma multiforme.

2.  At the time of the Veteran's death, and during the 
Veteran's lifetime, he was service-connected for post-
traumatic stress disorder, rated 30 percent disabling; a 
shell fragment wound of the abdomen area with damage to 
muscle group XIX, rated 10 percent disabling; scarring of the 
duodenal cap, rated noncompensable; a scar of the left cheek 
due to residuals of a shell fragment wound with retained 
foreign body, rated noncompensable; and an ingrown toenail on 
the right great toe, rated noncompensable.

3.  Glioblastoma was not present in service or until years 
thereafter and was not etiologically related to service or to 
Agent Orange exposure in service.

4.  The Veteran's service-connected disabilities, alone or in 
combination, did not contribute substantially or materially 
to cause death.


CONCLUSION OF LAW

The cause of the Veteran's death was not incurred in or 
aggravated by active duty, nor may such incurrence or 
aggravation be presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the Veteran's death.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the appellant was provided VCAA 
notice by letter mailed in August 2003.  Although full notice 
with regard to effective dates and disability ratings was not 
provided, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As the Board is denying the claim on appeal, no effective 
date is being assigned.  Thus, the appellant is not 
prejudiced by the lack of this element of notice.  There is 
no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided.

The Board further notes that VHA medical opinion has been 
obtained, as well as service treatment records and pertinent 
VA and private medical records.  Neither the appellant nor 
her attorney has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  At the hearing before the 
undersigned, the appellant did indicate that she would seek 
an opinion from the doctor who signed the Veteran's death 
certificate.  She reported later that when contacted, the 
doctor would not provide additional commentary.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the appellant.  Accordingly, the Board will address the 
merits of the claim.


Legal Criteria

To establish service connection for the cause of the 
Veteran's death, the evidence must show that disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Where a Veteran served continuously for ninety (90) days or 
more during a period of war or after December 31, 1946, and a 
malignant tumor becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a Veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within a period 
(if any) prescribed in such regulations in a Veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. § 
1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against this association.  38 U.S.C.A. § 
1116(b)(3).

Glioblastoma is not among the diseases specified in 38 
U.S.C.A. § 1116(a).  In addition, the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between the 
exposure of humans to an herbicide agent and the occurrence 
of glioblastoma in humans.
The Secretary has published a list of specific conditions for 
which a presumption of service connection based on exposure 
to herbicides used in Vietnam during the Vietnam era is not 
warranted.  These include hepatobiliary cancers, 
nasal/nasopharyngeal cancer, bone cancer, female reproductive 
cancers, breast cancer, renal cancer, testicular cancer, 
leukemia, abnormal sperm parameters and infertility, 
cognitive and neuropsychiatric disorders, motor/coordination 
dysfunction, chronic peripheral nervous system disorders, 
metabolic and digestive disorders, immune system disorders, 
circulatory disorders, respiratory disorders (other than 
certain respiratory cancers), skin cancer, gastrointestinal 
tumors, bladder cancer, brain tumors, and any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Appellant contends that her husband's death in March 2003 was 
related to Agent Orange exposure in service.  It is 
undisputed that the Veteran was presumed exposed to herbicide 
during his service in the Republic of Vietnam.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  However, as explained below, the Board 
finds that the cause of his death was not due to Agent Orange 
exposure or otherwise related to service.  

The Certificate of Death indicates that the Veteran died in 
March 2003 as a result of glioblastoma.  No condition was 
certified as an underlying cause of death.  Other significant 
conditions contributing to death but not resulting in the 
underlying cause included testicular carcinoma and Agent 
Orange exposure.  No autopsy was performed.  

With respect to whether service connection is warranted on a 
direct basis or under the non-herbicide chronic disease 
presumption, the Board notes that service treatment records 
do not include findings, complaints or diagnoses of 
glioblastoma or testicular cancer.  Nor does the appellant 
contend that the Veteran's death is related to service in any 
way other than based on exposure to Agent Orange.  It is 
uncontroverted that glioblastoma did not manifest for years 
following service.  

Following service, the Veteran sought service connection for 
multiple conditions including jungle rot, heat stroke, double 
pneumonia, injured back and multiple shell fragment wounds.  
Service connection was granted for shell fragment wounds, 
duodenal scarring and ingrown toenail in May 1970.  Service 
connection for PTSD was granted in 1985.  

During a June 1986 Agent Orange examination, the diagnosis 
was chronic tinea pedis and menus.

Testicular cancer was first manifested in 1995.  At that 
time, the Veteran underwent orchiectomy and radiotherapy of 
left testicular seminoma.  A report of a July 2002 routine VA 
follow-up examination for his testicular cancer reflects the 
examiner's note that the Veteran was likely cured of his 
seminoma.

Private and VA treatment records reflect that in late 
December 2002, the Veteran sought treatment for dizziness and 
confusion.  Computerized tomography (CT) scan of the head 
without contrast yielded a finding of left parietal 
infarction with possible mild hemorrhagic transformation.  
The initial diagnosis was left occipital cerebrovascular 
accident.  Problems persistent and in February 2003 the 
Veteran underwent a second CT scan of the head without 
contrast which was suspicious for an underlying lesion.  A 
follow-up CT scan with contrast indicated a mass in the left 
parietal-occipital region.  The report findings included the 
differential diagnoses for the lesion, including primary 
neoplasm, such as astrocytoma, or metastatic lesion.  
Lymphoma was considered 'possible.'  The impression was 
enhancing 3 cm mass adjacent to the calvarium in the left 
parieto-occipital region.  Findings were suggestive of either 
primary neoplasm such as astrocytoma or a metastatic lesion.  
Lymphoma was noted as being less likely.  Surgery was 
performed but the tumor could not be fully removed.  A 
surgical pathology report in February 2003 reflects a 
microscopic diagnosis of brain tumor, excision: glioblastoma 
multiforme (WHO Grade IV astrocytoma).  

Records from Community Hospice of Northeast Florida show that 
the Veteran received treatment and supportive care from that 
agency in March 2003.  Although he experienced marked 
fluctuations in symptoms, doing well on some days, he 
experienced a rapid decline in his health and, sadly, expired 
that month after slightly less than a month of hospice care.  

In support of her claim, the appellant has submitted 
extensive written statements, hearing testimony, medical 
literature and articles, and copies of service, VA and 
private treatment records, as well as copies of awards and 
personnel records of the Veteran for Board review.  At her 
September 2005 hearing, she testified that she believed that 
the Veteran's cancer that led to his death was due to Agent 
Orange.  She claimed that dioxin worked its way into the 
Veteran's body through toenail infections which were due to 
jungle rot, and later contributed to the development of 
testicular cancer which, in turn, was spread through the 
lymph nodes and metastasized to his brain.  She felt there 
was a possibility of lymphoma, which was not adequately 
explored by the medical professionals in the short period of 
time before the Veteran expired, and that such was Agent 
Orange related.  On questioning the appellant indicated that 
she had not been told by the doctors who treated the Veteran 
during his terminal illness that such was due to Agent Orange 
exposure.  She also reported that she thought that the Dr. 
Morris who signed the death certificate was a cancer 
specialist, and that he worked at the hospice.  She submitted 
several Internet articles, which dealt with various types of 
cancers and their connection to Vietnam service.  Following 
the hearing, the record was held open to allow the appellant 
the chance to submit additional information from Dr. Morris.

In October 2005, a letter was received from the appellant who 
reported that Dr. Morris no longer practiced at the hospice.  
The following month she wrote that she had contacted him 
directly and that he told her that he could not assist her 
[by writing a statement] due to the time lapse since the 
Veteran's death.

In the Joint Motion that formed the basis for the Court Order 
vacating the Board's 2006 decision, the parties instructed 
the Board to address the notations made in the margin of a 
hospice record on March 11, 2003.  These refer to the 
Veteran's history of testicular cancer and Agent Orange 
exposure, in addition to his current diagnosis.  

In September 2008, the Board sought an expert medical opinion 
from a VA medical center as to whether there was any basis 
for inclusion of "Agent Orange exposure" as either a 
principal or contributory cause of the Veteran's death.  The 
expert was asked to note the March 11, 2003, notation in the 
hospice records referenced in the Joint Motion.  The Board 
received a response in November 2008.  The physician who 
authored the response indicated that he reviewed the claims 
folder and set forth a summary of the case.  He noted that 
the Veteran died as a consequence of a malignant brain tumor 
known as glioblastoma multiforme.  In addressing whether this 
could have been a brain lymphoma, he noted that the question 
arises because of the CT report which noted the enhancing 3 
cm mass...but then indicated that a lymphoma was less likely.  
The VA doctor pointed out that lymphoma was included in the 
report because it was a differential diagnoses, and all 
differential diagnoses should be included in such a report.  
He also noted however that in this case even the radiologist 
evaluated lymphoma as being less likely.  The VHA doctor then 
explained that a histopathological diagnosis was the gold 
standard and that, if MRI or CT reports suggest a specific 
diagnosis, the doctors involved in the case should proceed to 
the histopathological diagnosis to confirm diagnosis.  In 
this case, he observed, the tissue removed was reported 
clearly to be glioblastoma.  The examiner stated that the 
amount of tissue removed was adequate to make that diagnosis, 
and it was clear "Glioblastoma multiforme."  Noting that 
glioblastoma multiforme is not on the VA's Agent Orange list 
of presumptive disabilities, he concluded the following:

No I cannot with any acceptable degree of medical 
certainty and without resort to speculation - that 
[sic] there is any basis for the inclusion of 
"Agent orange exposure" as either a principle or 
a contributory cause of death.  

Thus, this doctor concluded that the sole cause of death was 
glioblastoma multiforme.  Further, he specifically concludes 
that Agent Orange exposure was not a cause of death of this 
Veteran.  As noted above, glioblastoma multiforme is not one 
of the diseases subject to presumptive service connection on 
the basis of exposure to Agent Orange because the Secretary 
has not determined, on the basis of sound medical and 
scientific evidence, that a positive association exists 
between the exposure of humans to an herbicide agent and the 
occurrence of glioblastoma multiforme in humans.  Moreover, 
the Secretary has determined there is affirmatively no 
relationship between brain tumors and Agent Orange exposure.  
Moreover, to the extent that the appellant urges that the 
testicular cancer caused death and this cancer was due to 
Agent Orange, it is not an Agent Orange presumptive disease, 
the VA has specifically concluded there is no association 
between testicular cancer and Agent Orange exposure, and no 
competent evidence supports her theory.  

The Board finds the VHA opinion to be thorough, well 
supported by references to the record, supported by sound 
rationale and not internally inconsistent.  It is medical 
opinion evidence on the critical issues in this claim, the 
cause of death and the likelihood of any relationship between 
that cause and Agent Orange exposure in service.  The opinion 
is wholly uncontroverted.  A copy of the opinion was provided 
to the appellant and counsel with opportunity for comment.  
The Board notes that the VHA definitively answered in the 
negative the issue of whether there was lymphoma present 
prior to death.  Moreover, as to the marginal note in the 
hospice records on March 11, 2003, the Board notes that there 
was no conclusion or definitive opinion in those records that 
either the glioblastoma or testicular cancer was related to 
Agent Orange exposure.  A careful inspection of this writing 
compels the conclusion that it is not significantly 
probative, as it merely notes current diagnosis, history of 
testicular cancer and history of herbicide exposure.  
Importantly, the VHA examiner, who was specifically asked to 
consider that notation when analyzing this case, found no 
relationship between Agent Orange exposure and the cause of 
death.  

For these reasons, the Board finds the VHA opinion to be 
highly probative evidence against the claim.  See Wray v. 
Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption 
of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the veteran's position); see also Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may 
favor the opinion of one competent medical expert over that 
of another when decision makers give an adequate statement of 
reasons and bases).  Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993) ("the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches. . .  
As is true with any piece of evidence, the credibility and 
weight to be attached to the opinion is within the province 
of the [Board as] adjudicators. . .").  

The appellant has submitted medical literature and internet 
articles in support of her claim, which has been reviewed.  
This literature certainly does address topics related to her 
theories in this case, including Agent Orange, testicular 
cancer, metastases, and neuropathy of the feet.  Nonetheless, 
it does not purport to address the specific facts of the 
individual case under consideration.  See Wallin v. West, 11 
Vet. App. 509, 514 (1998) (holding that treatise evidence 
cannot simply provide speculative generic statements not 
relevant to the veteran's claim," but, "standing alone," must 
include "generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion").  Thus, it 
is not highly probative as to this case.

The evidence overwhelmingly supports a finding that the cause 
of the Veteran's death was neither directly incurred in 
service nor due to Agent Orange exposure.  To the extent that 
the appellant urges that Agent Orange exposure itself led to 
death, the preponderance of the evidence is against her 
theory.  There is no competent evidence to support this or 
any of her theories, and her opinions are not competent 
evidence in this regard because she is not qualified to 
render an opinion concerning medical diagnosis or causation.  
While she is capable of providing evidence of symptomatology, 
a layperson is generally not capable of opining on matters 
requiring medical knowledge, such as a diagnosis or medical 
etiology and causation of disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

It is true that lay statements may be competent to support 
claims for service connection by supporting the occurrence of 
lay- observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 3.303(a); Jandreau; 
Buchanan, supra.  In the instant case, however, the evidence 
of record does not demonstrate that the appellant, who is 
competent to comment on the Veteran's post-service symptoms, 
has the requisite expertise to render a medical diagnosis or 
to comment on a question of medical causation or aggravation.  
While the contentions have been carefully and sympathetically 
considered, for the reasons discussed above, the Board must 
conclude that a preponderance of the evidence is against this 
claim.

[CONTINUED ON NEXT PAGE]


For the reasons discussed above, the Board concludes that the 
preponderance of the evidence is against the claim.  
Accordingly, this claim must be denied. 


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


